SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(A) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: NAME: LoCorr Investment Trust ADDRESS OF PRINCIPAL BUSINESS OFFICE: 261 School Avenue, 4th Floor Excelsior, MN 55331 TELEPHONE NUMBER: (952) 767-2920 NAME AND ADDRESS OF AGENT FOR SERVICE OF PROCESS: CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 CHECK APPROPRIATE BOX: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: /X/Yes / /No SIGNATURES Pursuant to the requirements of Investment Company Act of 1940, the sole Trustee of the Registrant has caused this notification of registration to be duly signed on behalf of the Registrant in the City of Excelsior, State of Minnesota on this 22nd day of December, 2010. ATTEST: LoCorr Investment Trust /s/ Katie Bender /s/ Jon C. Essen By: Katie Bender, Secretary By: Jon C. Essen, Trustee
